Citation Nr: 1108533	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-18 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In March 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2006, the Board remanded this case for further evidentiary development.  In August 2009, the Board denied entitlement to service connection for a seizure disorder.  In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

For reasons explained below, the appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a seizure disorder.

The Board notes that following the issuance of the Court's March 2010 Joint Motion to remand, additional evidence was submitted in July 2010 which is relevant to the Veteran's current service connection claim.  However, no waiver of initial RO review accompanied the submission of this new evidence.  In July 2010, the Veteran's attorney (on the Veteran's behalf) declined to provide such a waiver, and instead indicated that she wanted the case remanded back to the agency of original jurisdiction (AOJ) for review of this additional evidence.  Therefore, on remand, the RO must consider this evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should again review the record, to include the additional evidence received since the issuance of the Court's March 2010 Joint Motion to remand.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

